Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ K. E. Bailey Keith E. Bailey Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ R. A. Bemis Richard A. Bemis Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ James R. Boris James R. Boris Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ William J. Brodsky William J. Brodsky Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Albert J. Budney, Jr. Albert J. Budney, Jr. Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Pastora San Juan Cafferty Pastora San Juan Cafferty Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Ellen Carnahan Ellen Carnahan Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Robert C. Gallagher Robert C. Gallagher Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Kathryn M. Hasselblad-Pascale Kathryn M. Hasselblad-Pascale Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ J. W. Higgins John W. Higgins Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ James L. Kemerling James L. Kemerling Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Michael E. Lavin Michael E. Lavin Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ J. C. Meng John C. Meng Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ William F. Protz, Jr. William F. Protz, Jr. Director Exhibit 24 POWER OF ATTORNEY WHEREAS, INTEGRYS ENERGY GROUP, INC. a Wisconsin corporation (hereinafter referred to as the "Corporation") will file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, a Form S-8 Registration Statement for the Integrys Energy Group 2007 Omnibus Incentive Compensation Plan; and WHEREAS, the undersigned is a Director of the Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints LarryL.Weyers, JosephP.O'Leary, and BarthJ.Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said Registration Statement on Form S-8 and any and all amendments (including post-effective amendments) to said statement, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of April, 2008. /s/ Larry L. Weyers Larry L. Weyers Director
